DETAILED ACTION

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the height of the plate under the plant being taller than a difference in the heights of the level of air entrance into a water body, and the level of water in-take in the reservoir (Applicant’s claims, paragraph 0018), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 

Specification
The abstract of the disclosure is objected to because of the following informalities: 
On line 3, “another tube which allows air to the water” should read “and another tube which allows air to the water” or the like in order to maintain grammatical consistency.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
in paragraph 0005, line 2, “cools plan down” should be replaced with “cools plants down”; and
	in paragraph 0008, line 3, “plant, another” should be replaced with “plant, and another”,
or the like in order to maintain grammatical consistency in the disclosure.  
Appropriate correction is required.



Claim Objections
	All of the claims are objected to because the numbering of the claims is improper. It appears that Applicant has intended to submit 4 claims total. Therefore, for purposes of this action:
	Claim 0015 has been renumbered as claim 1;
	Claim 0016 has been renumbered as claim 2;
	Claim 0017 has been renumbered as claim 3; and
	Claim 0018 has been renumbered as claim 4.
	Claims 2-4 each depend on claim 1 instead of “claim [0014]”.
	The proper numbering should be reflected in a subsequent amendment from the Applicant. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 2-3 are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claims must be in one sentence form only. Note the format of the claims in the patents cited.

Claim 3 recites the limitations “the same diameter”, "the plate", “the lid”, and “the watering plant” in lines 3-4 of the claim; and 

There are insufficient antecedent bases for these claim limitations in claims 3-4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinada (US 4,447,983 A).
Regarding claim 1, Shinada discloses a plant watering structure (abstract) comprising: a reservoir (liquid container 42) and a potted plant (figure shows a plant with roots and leaves planted within growing medium 4 of planter 2) connected with a tube (liquid conduit 48 connects container 42 with planter 2).

Regarding claim 2, Shinada discloses the limitations of claim 1, and further discloses the reservoir (42) being partially filled with water (liquid surface 56), the reservoir (42) being closed with a lid (figure 1, top 40 closes liquid container 42), and air being above water (56) in the reservoir (42, column 3, lines 9-12, “The apparatus also includes 

Regarding claim 3, Shinada discloses the limitations of claim 1, and further discloses two tubes (liquid conduit 48 and air pump conduit 60) through the lid (40) of the reservoir (Shinada’s figure shows the conduits passing through the top 40), wherein the tubes have the same diameter (Shinada’s figure shows the conduits having substantially similar diameters), wherein one tube (48) transfers water to a plate (figure 1 shows conduit 48 transferring water from container 42 to reservoir 14) under a watering plant (reservoir 14 is underneath a plant in figure 1), whereas the other tube (60) provides air access to water in the reservoir (column 3, lines 14-18, “In the preferred embodiment, the means for pressurizing comprises an air pump 58. The air pump may be of the type used for supplying air to aquariums. An air pump conduit 60 connects the air pump to nipple 68 of container 42.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shinada in view of Nguyen (US 9,295,204 B2).
Regarding claim 4, Shinada discloses the limitations of claim 1, but Shinada does not appear to specifically disclose a height of the plate under the plant being taller than a height difference between a level of air entrance into water and a level of water in-take in the reservoir.
Nguyen teaches a height of a plate under a plant (see annotated figure 1 showing a plate having a height) being taller than a height difference between a level of air entrance into water and a level of water in-take in a reservoir (see annotated figure 1, showing how the height of the plate is higher than the water level of a reservoir, with the water level being higher than a level of air entrance and a level of water in-take).


    PNG
    media_image1.png
    579
    1006
    media_image1.png
    Greyscale

Annotated Figure 1: Nguyen's Figure 1, Annotated

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shinada and include a height of the plate under the plant being taller than a height difference between a level of air entrance into water and a level of water in-take in the reservoir, as taught by Nguyen, in order to permit receiving liquid under a negative pressure during operation (e.g., Nguyen, column 4, lines 49-54, “The air conduit 116 is configured to discharge air under positive pressure from the storage container 106 during filling or refilling using the refill conduit 114, and to receive the liquid from the reservoir 102 under a negative pressure in the storage container 106 during normal operation.”).
Prior Art References
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647